﻿250.	May I first of all congratulate the President on his election to the presidency of the thirty-third session of  the General Assembly of the United Nations. I wish him every success in his high office and assure him of my delegation's full co-operation.
251.	Secondly, I take great pleasure in joining previous speakers in extending a most cordial welcome to Solomon Islands as the one hundred fiftieth and newest Member of the world Organization.
252.	Representing my Government here for the first time, I should like to point out that the foreign policy of Denmark is solidly based on a broad parliamentary majority reflecting a deep belief in the basic values and principles enshrined in the United Nations Charter.
253.	Our membership in the United Nations is therefore regarded as a corner-stone of Danish foreign policy, and we see the world Organization as a unique instrument for bringing us closer to the overriding goal: a world at peace based on greater respect for the individual and his fundamental needs.
254.	In. this connexion I wish also to stress the great importance we attach to the role of the Secretary-General and his. staff.
255.	The United Nations was founded upon a recognition of the joint responsibility of the great Powers for the maintenance of peace in the world, and, although the trend today is towards the increased involvement of the whole world community, the role of the world's most powerful States is still crucial. The general recognition of this is clearly brought out by the attention which all nations devote to the development of the relationship between the United States of America and the USSR. The Danish Government is pleased to note the increased co-operation between the two in many all-important fields. For obvious reasons we are, however, observing with particular interest the efforts to control and reduce the ongoing arms race. It is our sincere hope that an agreement resulting, from the second series of SALT can be concluded in the very near future, and that it will be followed by an agreement concluded as a result of the third series and involving a true reduction in the weapon arsenals of the two military super-Powers.
256.	Deliberate efforts to achieve detente have had an important impact on the easing of the tensions between East and West stemming from the Second World War. We are satisfied that the process of detente is developing. But we must admit that progress has not been as marked as we had hoped it would be and that certain problems have emerged in the development of detente.
257.	In the area of arms control little progress has been achieved, and that includes the talks on mutual and balanced reduction of forces in Central Europe, although we have recently noted certain openings in those talks. Further progress in the military field is of the utmost importance if we are to keep the detente process going. This, was one of the main reasons for the active Danish participation in the United Nations' tenth special session on disarmament and our strong emphasis on the follow-up of that high-level meeting.
258.	It is essential that the process of detente be of significance to the individual citizen. As the process, of the Conference on Security and Co-operation in Europe goes on, Denmark will continue its efforts to this end.
259.	The East-West conflict must not spread to continents and countries, which had nothing to do with its origin. Such an extension not only undermines detente and its credibility in general, but also is, harmful to the countries concerned, since it prevents, a genuine, solution of the urgent problems of the third world. I am, therefore, in full agreement with the views, expressed on this point by the Secretary-General in his, annual report on the work of the Organization [A/33/1, sect II]. In my. view, solutions to these problems, must be found on a regional level without intervention from outside. But world peace cannot be secured only by the super-Powers; all nations have an important responsibility in this, respect. It is of particular importance that the People's Republic of. China is taking an increasingly active part in-international co-operation within the framework of the United Nations and elsewhere. Denmark has, always tried to develop a positive cooperation with all countries,	irrespective of their, political,
economic, and social systems. We arc, therefore, most pleased every time we sec yet another nation Intensifying its participation in international co-operation. We view such a development as a useful and constructive attitude towards the problems which we nil face, and which can be solved only if we work together without fear, suspicion or resentment.
260.	The world scone should not, however, be viewed only in political terms. Economic problems are gaining Incensing prominence. When last year the General Assembly adopted resolution 32/174 it was felt that a framework had been provided for the continuation of the North-South dialogue within the United Nations system, is most regrettable that at the outset of this session we must face the fact that the Committee Established under General Assembly Resolution 32/174 has not been able to function as we had expected. What has gone wrong? Did we expect the Committee to do too much at a time? Did we try to find compromise language where, no compromise did in fact exist? These are among the questions to which we must try to find the answers during this session. A prerequisite for solving the problems surrounding the- Committee is, however, that all parties demonstrate the necessary political will.
261.	The Danish Government finds if of overriding importance that solutions be found to the grave economic problems of the developing, countries. In this context, my Government remains of the belief that effective management of the process towards the establishment of a new and more equitable international economic order is essential.
262.	The continuing world-wide economic stagnation has made progress towards a new international economic order more difficult, but not less, urgent. The developing countries have; been affected even more severely than the industrialized countries. However, the growing recognition of interdependence in the world economy offers new hope for intensified international co-operation for the benefit of all nations, taking, into consideration, of course, the national differences in economic capability and the special needs of the developing countries.
263.	Viewed in this perspective, it is the achievement of concrete results of the North-South dialogue which is of importance. The progress made during the past year should therefore not be overlooked. I find it very positive that it proved possible at the meeting in March of the Trade and Development Board, at ministerial level, to reach agreement on a resolution on the debt and development problems of developing countries [see A/33/15, port two, annex I, resolution 165 (S-IX)].
264.	In this , connexion I should like to underline that the Danish. Government made it clear already at that time that we were prepared to enter into negotiations with individual developing countries-concerning adjustment of the conditions, of past official development assistance with a view to finding the most appropriate solution in each. case.
265.	Other important aspects of the North-South dialogue will be taken up in the near future.
266.	It has become widely accepted that stabilization of commodity prices would strengthen the economies of
developing countries and at the same time facilitate the planning and production policies of the importing countries. Price stabilization would thereby contribute to renewed economic growth for all countries. I sincerely hope that the negotiations of the common fund which are to be resumed in November of this year will lead to positive conclusions of the important elements and thereby give renewed impetus to the negotiations under the Integrated Programme for Commodities. Denmark has already expressed its support of the principles that financing of the common fund must include direct government contributions, and that the fund must have capacity to assist in financing not only stocking but also "other measures".
267. Science and technology play an important role in the development process. Next year's United Nations Conference oft Science and Technology for Development should aim at intensifying the international co-operation in this area. One important aspect would be to strengthen the scientific and technological infrastructures of developing countries so as to enable these countries to develop a technology reflecting their own needs and priorities.
26k. The economic recession has increased the pressure for protectionism to the detriment of all nations participating in world trade, developed and developing countries alike. It is, therefore, extremely important to reach an early and successful conclusion of the multilateral trade negotiations within GATT. A successful outcome would mean a confirmation of our commitment to maintain an open world trading system. It would also make for a better Integration of the developing countries into this system on the basis of special and preferential treatment.
269,	In our opinion there should be a special set-up within the United Nations framework for discussion of global energy issues. We are convinced that such a dialogue would be of benefit to both developing and developed countries. We have therefore noted with interest Economic and Social Council resolution 1978/61, which recommends to the General Assembly that it convene a conference on new and renewable sources of energy at the earliest possible date.
270,	During its last session the Trade and Development Board was able to approve a provisional agenda for the fifth session of UNCTAD. My Government is prepared to participate constructively at that session with a view to broadening the area of understanding and reaching agreement on as many as possible of the important issues which are to be discussed in Manila.
271,	It remains a fact that for many years to come the poorest developing countries in particular will have to rely strongly on external resources in the form of official development assistance. When the present International Development Strategy was adopted, [resolution 2626 (XXV)] a target of 0.7 per cent was set. At tins juncture, when we are approaching the end of the Second United Nations Development Decade, there seems to be very little basis for optimism concerning the possibility of meeting the target. As expressed in the communiqué of the ministerial meeting of the Organization for Economic Co-operation and Development, held in June, we have noted with much regret the disappointing over-all recent level of aid flows. Denmark, for its part, finds that very regrettable, but we are determined to fulfil the 0.7 per cent commitment and expect to meet the target by 1979.
272.	New and interesting proposals on how to increase non-concessional flows from developed to developing countries, in particular through private investment, have been brought to the attention of the international community during the past year, but it is important to emphasize that efforts to that end should in no way detract from the efforts of developed countries to augment their official assistance.
273.	A significant part of Denmark's development assistance is channelled through UNDP. We appreciate the extremely important work which is being carried out by UNDP and so we welcome the recent increases in the contributions of some major donors. We feel, however, that we are still far from equitable burden-sharing in contributions to UNDP. We feel also that a more stable resource basis should be ensured for the programme by way of contributions over a multiyear period.
274.	Turning to some of the more specific political problems before the General Assembly, the conflict in the Middle East continues to be one of the most serious issues, if not the most serious one. That is due both to the human suffering involved and to the dangers which the conflict poses to world peace. By the General Assembly's adoption in 1947 of the partition plan for Palestine [resolution 181 (II)], the world community assumed a commitment to the existence of the State of Israel. At the same time it also assumed a responsibility towards the Palestinians. Against that background the Danish Government has throughout the years advocated a just and lasting over-all settlement of the Middle East c inflict, taking account of the rights and concerns of all the interested parties. Peace cannot be secured through the acquisition of territory or solely by military means. It requires of all parties concerned foresight and a bold reappraisal, mutual understanding and a will to co-operate.
275.	Together with our Western partners, the Danish Government supports the ongoing peace efforts in the Middle East. We hope that the outcome of the Camp David meetings, courageously convened by President Carter, will be a further major step on the path to a just, comprehensive and lasting peace and that all parties concerned will find it possible to join in the process to contribute to that end. Denmark w3I lend its strong support to all efforts to achieve such a peace.
276.	The situation in Lebanon also presents a very serious problem. Together with our partners in the European Community, Denmark has whole-heartedly supported President Sarkis's persistent efforts to safeguard the unity, sovereignty and territorial integrity of Lebanon, as well as efforts to re-establish peace and security in the country.
277. Denmark has for a long time been deeply committed to the attainment of independence for all former colonies and to the elimination of racial discrimination, and we have worked actively for those goals in the United Nations and elsewhere. It is thus a matter of great concern to my country that the problems in southern Africa remain unsolved- These conflicts often manifest themselves in horrible and repugnant human suffering. Such acts of violence must be condemned, but they will not disappear until the fundamental causes behind the conflicts have been eliminated.
278.	If the present regime in Salisbury does not realize very soon that time is rapidly running out, it is hard to see how a dangerous escalation can be avoided. It is our hope that the Anglo-American initiative, together with the efforts of African States, will bring all the. flies to the negotiating table, because only there can a peaceful, balanced and internationally acceptable solution be worked out.
279.	At the same time we noted with relief the apparently very positive and important developments with regard to Namibia, which made us believe that there was substantive cause for optimism and hope. In fact we expected Namibia to provide evidence that peaceful settlements of conflicts stemming from colonialism and racism were within reach. Security Council resolution 431 (1978) of 27 July 1978 appeared to clear the way to the implementation of the proposal worked out by the five Western members of the Security Council [Sj12636] in close collaboration with the parties directly involved. It would indeed be deplorable and condemnable if South Africa really chose to revert to a policy of confrontation with the United Nations in this matter. It would indeed be irresponsible and dangerous to promote an arrangement which would not be internationally acceptable. Certainly Pretoria cannot have said the last word in this matter.
280.	We are still eagerly waiting for the implementation of the proposal of the five and for. the report of the Secretary-General /Sj12827] to be carried out promptly and correctly and Denmark is ready, in accordance with our traditional principles, to provide personnel to the United Nations Transition Assistance Group. We are prepared also to support an internationally accepted, independent Namibian its economic build-up and development.
281.	I should like to pay a tribute to the efforts of the African States, and peoples concerned aimed at supporting negotiated and internationally acceptable solutions for Namibia: and Zimbabwe. Without their constructive efforts, prospects. for peace would have been rather bleak.
282- Denmark continues to condemn the policy of apartheid of the Government of South Africa, and we find it necessary to bring increased pressure to bear on South Africa with the aim of eliminating the apartheid system. The historic, decision of the Security Council in its resolution 41&(1977) on a mandatory arms embargo against South Africa met a long-standing Danish desire. But it is hardly sufficient to convince the South Africans that they must accept a non-racial system with equal rights for all. Their apartheid system not only violates all our
principles and ideals; it is also dangerous and a threat to international peace. The Danish Government put the mandatory arms embargo into force a long time ago and, together with our Nordic neighbours as well as with our partners within the European community, we have taken steps to intensify our pressure on the South African regime.
283.	Before turning to the last point of my statement, 1 should like to underline Denmark's strong support of all efforts to suppress international terrorism. My Government fully supports all realistic initiatives taken within the United Nations or in other forums to prevent and to combat international acts of violence, hijacking of civil aircraft and the taking of hostages by which human life is endangered.
284.	Finally. I want to comment on a matter which is intimately linked to the work of this Organisation. I am referring to the thirtieth anniversary this year of the adoption by the United Nations of the Universal Declaration of Human Rights [resolution 217 A (III)] which recognizes:
". . . the inherent dignity and . . . the equal and inalienable rights of all members of the human family as the foundation of freedom, justice and peace in the world".
285.	During these 30 years the implementation of human rights has attained increasing prominence in international politics and international co-operation, and is now being considered a continued task at the national, as well as regional and international levels. It is also generally accepted that improvements in this respect are badly needed. Daily reports of repeated and gross violations of human rights in many countries all over the world testify to that.
286.	It is noteworthy, however, that Governments as well as international organizations, non-governmental
organizations and individuals, are showing increasing concern about violations of human rights, be they civil and political rights, on the one hand, or economic, social and cultural rights on the other.
287.	The fact that economic, social and cultural rights have been recognized on a par with the traditional civil and political rights implies, in the view of my country, a human outlook that not only respects the right of the individual to assert himself; it also implies genuine obligations towards fellow men. Both categories of human rights need to be guaranteed as essential parts of- an integral whole where human beings enjoy simultaneously freedom of speech and belief and freedom from fear and want.
288.	Having touched upon only a few important issues, I cannot help thinking of the many other problems which likewise demand our attention. We may have different priorities, different approaches and different proposals for solutions, but we have to be realistic. We have to acknowledge publicly that we may only be able to solve a few of those problems before we meet here next year. We cannot continue to use inflated rhetoric thereby implying that this year there is somehow, miraculously, cause for special optimism. If we continue to speak like that we shall lose, the confidence of the public. Action is needed if the public is not to grow cynical about the United Nations and its possibilities of solving problems. That, in our view, would be disastrous.
289. We must not forget our goals and objectives, and we must always fry to accomplish them. In that spirit of realistic idealism I should like to pledge that Denmark will do its utmost to assist in promoting the principle that conflicts and disputes must be solved through a constructive dialogue and peaceful negotiations, and in fin ding realistic ways to eliminate injustice, inequalities and outdated privileges among the peoples of the world.
